DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 10/19/2022 has been entered. Claims 2 and 4 have been canceled, Claims 1, 3 and 5-20 remain pending in the application. Applicant’s amendments to the claims have overcome previous 101 rejection and claim interpretation.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, 8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, and further in view of LaBarca U.S. Patent Application 20170323480.
Regarding claim 1, Massing discloses an information processing apparatus, comprising: 
a circuitry (CPU 1226 and main memory 1228) configured to: 
acquire a plurality of captured images of an actual space (paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras... Second cameras 135, on the front side of the gaming eyewear 130, face outward to detect an appearance of an environment in front of the gaming eyewear 130, including the gaming table 110, the player stations 101, 102, and 103, the area 104, the community cards 105; paragraph [0083]: the augmented reality module 1155 is configured to detect characteristics of content, or objects, that are visible via a field of view of the gaming eyewear 1130 (e.g., which is captured by cameras of the gaming eyewear 1130); 
detect a contact motion, wherein the contact motion is a series of motions when a user contacts an actual object in the actual space (paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387); 
detect a target area including the actual object based on the detected contact motion (paragraph [0043]: The gaming table 510 includes a player station 501 also visible within the field of view of the gaming eyewear 530. The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590; paragraph [0054]: block 704, where the system detects that an action, viewable via the gaming eyewear, interacts with the virtual image; paragraph [0083]: the augmented reality module 1155 is configured to detect characteristics of content, or objects, that are visible via a field of view of the gaming eyewear 1130 (e.g., which is captured by cameras of the gaming eyewear 1130); and 
generate a virtual image of the actual object, control display of the virtual image based on the contact motion (paragraph [0055]: in response to when the finger of the right hand 391 touches one of the parts of the left hand 392, the system 300 selects one of the virtual objects that corresponds to the one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387 associated with the part of the left hand 392 that was touched… touching the portion of the left hand 392 that corresponds to the virtual image of the number 381 will cause the system 300 to show the virtual image of the hole cards 352; paragraph [0052]: The system 600 uses the information obtained from observing the characteristics of the card 601 to query the data store… The data within the records can indicate attributes of virtual content, such as 3D characteristics, behaviors, physics, orientation, composition, textures, appearance… the system 600 can present the virtual image, via the gaming eyewear 630, with more brightness than the apparent brightness of the portion of the object on which the virtual image is superimposed and/or with a contrasting color than a color of the portion of the object on which the virtual image is superimposed).
Massing discloses all the features with respect to claim 1 as outlined above. However, Massing fails to disclose generating a virtual image of the actual object based on the extraction of a partial image, wherein the partial image corresponds to an actual object in the target area from the captured images; determine a part of the actual object, in the virtual image, hidden by a shielding object; the part of the actual object in the displayed virtual image is superimposed with a part of a captured image of the plurality of captured images, and the part of the captured image corresponds to a part of the actual object hidden by the shielding object.
Sugimoto discloses generating a virtual image of the actual object based on the extraction of a partial image, wherein the partial image corresponds to an actual object in the target area from the captured images; determining a part of the actual object, in the virtual image, hidden by a shielding object (paragraph [0111]: FIG. 15 shows an example of the fingers which are displayed by using the image synthesis method... a portion of the fingers 95, which is hidden behind the virtual operation window 93 (the portion hidden behind the virtual operation window 93 in the augmented reality space) is detected and extracted from the image shot by the camera unit 47. Further, the image 96 of the hidden portion of the fingers is synthesized so as to be overlapped with the virtual operation window 93, and is displayed as the AR information on the head-mounted display device 30; paragraph [0120]: the head-mounted display device 30 judges the type of the air operation in accordance with the movement of the fingers 95 of which the position is specified in Step S132 (Step S133)... in FIG. 18, in case that the air operation is detected, the information indicating the position and the type of the air operation is set as the return value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation.
Massing as modified by Sugimoto discloses all the features with respect to claim 1 as outlined above. However, Massing as modified by Sugimoto fails to disclose determining a part of the actual object, hidden by a shielding object; the part of the actual object in the displayed virtual image is superimposed with a part of a captured image of the plurality of captured images, and the part of the captured image corresponds to a part of the actual object hidden by the shielding object.
LaBarca discloses determining a part of the actual object, hidden by a shielding object; the part of the actual object in the displayed virtual image is superimposed with a part of a captured image of the plurality of captured images, and the part of the captured image corresponds to a part of the actual object hidden by the shielding object (paragraph [0078]: generating a composite image that superimposes images of hidden objects on images of the environment is performed at a later time based on the stored data and images. If enough data and/or images are collected about the environment, it is possible to use virtual-reality techniques to allow a viewer to experience a realistic view of the hidden objects in the environment that is entirely based on stored data; LaBarca’s technique of determining hidden object can be combined with Massing and Sugimoto’s device, such that to superimpose hidden object on captured images).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 3, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to generate  the partial image from the captured image that does not include the shielding object in the target area among the plurality of captured images (Sugimoto’s paragraph [0109]: in FIG. 14, the user who wears the head-mounted display device 30 cannot view his/her fingers 95 which are positioned in the space between the operation window 91 displayed on the operation display device 60 and the virtual operation window 93 because the fingers 95 are hidden behind the virtual operation window 93; Massing’s paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates; see LaBarca’s fig. 11). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 5, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, further comprising a database (Massing’s database table 690), wherein the circuitry is further configured to acquire the plurality of captured images from at least one capturing apparatus that captures the actual space, and the database is configured to store an output of the at least one capturing apparatus (Massing’s paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras... Second cameras 135, on the front side of the gaming eyewear 130, face outward to detect an appearance of an environment in front of the gaming eyewear 130, including the gaming table 110, the player stations 101, 102, and 103, the area 104, the community cards 105; paragraph [0052]: the system 600 references a data store, such as one or more databases or data storage elements (e.g., database table 690), on the wagering game server 650. The system 600 uses the information obtained from observing the characteristics of the card 601 to query the data store; paragraph [0075]: the system detects, via gaming eyewear, pre-specified gestures indicated by the player and stored in a player account; Sugimoto’s paragraph [0120]: the head-mounted display device 30 previously stores the pattern of the movement of the fingers corresponding to the air touch operation… and the pattern of the movement of the fingers corresponding to the air gesture operation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 6, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 5, wherein the contact motion includes a motion of bringing a hand of the user closer to the actual object (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387; Sugimoto’s paragraph [0120]: the head-mounted display device 30 judges the type of the air operation in accordance with the movement of the fingers 95 of which the position is specified in Step S132 (Step S133)), and 
the circuitry is further configured to:
determine whether a state of the contact motion is a pre-contact state in which a contact of the hand of the user with respect to the actual object is predicted (Sugimoto’s paragraph [0120]: the head-mounted display device 30 previously stores the pattern of the movement of the fingers corresponding to the air touch operation, the pattern of the movement of the fingers corresponding to the air flick operation, and the pattern of the movement of the fingers corresponding to the air gesture operation); and 
acquire the plurality of captured images by controlling the at least one capturing apparatus if the state of the contact motion is determined as the pre-contact state (Massing’s paragraph [0047]: FIG. 4, at processing block 408, the system determines whether the position of the object is still within the field of view. If the object is still within the field of view, then the system returns to processing block 402 to re-determine the location of the object as viewable within the field of view; paragraph [0075]: the system detects, via gaming eyewear, pre-specified gestures indicated by the player and stored in a player account; Sugimoto’s paragraph [0120]: the head-mounted display device 30 compares each of the stored patterns with the movement of the fingers 95 in the shot image (pattern matching), and specifies the type of the air operation). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 8, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to: 
detect a contact position between the actual object and a hand of the user; and detect the target area based on the detected contact position (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387; paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590; Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 13, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to: 
detect a fingertip position of a hand of the user (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387); and 
detect the target area based on trajectory of the fingertip position accompanying a movement of the fingertip position (Massing’s paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590; Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 14, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to superimpose and display an area image representing the target area on the actual object (Massing’s paragraph [0052]: the system 600 can present the virtual image, via the gaming eyewear 630, with more brightness than the apparent brightness of the portion of the object on which the virtual image is superimposed and/or with a contrasting color than a color of the portion of the object on which the virtual image is superimposed). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 15, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 14, wherein the area image is displayed such that at least one of a shape, a size, or a position is edited, and the circuitry is further configured to change the target area based on the edited area image (Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 16, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to: 
detect a contact position between the actual object and a hand of the user; and control the display of the virtual image based on the detected contact position (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387; Sugimoto’s paragraph [0111]: The position and the size of the image 96 of the fingers, which is displayed as the AR information are changed in accordance with the movement of the real fingers 95). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 17, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, wherein the circuitry is further configured to: 
detect a gesture of a hand of the user contacting the actual object (Massing’s paragraph [0054]: The system 300 detects (e.g., via analysis of movement of the right hand 391 and left hand 392) when a finger of the right hand 391 touches one of the parts on the left hand 392 that correspond to one of the virtual numbers 381, 382, 383, 384, 385, 386, and 387); and 
control a display of the virtual image based on the detected gesture of the hand of the user (Sugimoto’s paragraph [0111]: FIG. 15 shows an example of the fingers which are displayed by using the image synthesis method... a portion of the fingers 95, which is hidden behind the virtual operation window 93 (the portion hidden behind the virtual operation window 93 in the augmented reality space) is detected and extracted from the image shot by the camera unit 47. Further, the image 96 of the hidden portion of the fingers is synthesized so as to be overlapped with the virtual operation window 93, and is displayed as the AR information on the head-mounted display device 30; Massing’s paragraph [0052]: The system 600 uses the information obtained from observing the characteristics of the card 601 to query the data store… The data within the records can indicate attributes of virtual content, such as 3D characteristics, behaviors, physics, orientation, composition, textures, appearance… the system 600 can present the virtual image, via the gaming eyewear 630, with more brightness than the apparent brightness of the portion of the object on which the virtual image is superimposed and/or with a contrasting color than a color of the portion of the object on which the virtual image is superimposed). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Regarding claim 18, Massing as modified by Sugimoto and LaBarca discloses the information processing apparatus according to claim 1, wherein the virtual image is at least one of a two-dimensional image or a three-dimensional image of the actual object (Sugimoto’s paragraph [0111]: FIG. 15 shows an example of the fingers which are displayed by using the image synthesis method... a portion of the fingers 95, which is hidden behind the virtual operation window 93 (the portion hidden behind the virtual operation window 93 in the augmented reality space) is detected and extracted from the image shot by the camera unit 47. Further, the image 96 of the hidden portion of the fingers is synthesized so as to be overlapped with the virtual operation window 93, and is displayed as the AR information on the head-mounted display device 30). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing’s to display synthetic image as taught by Sugimoto, to allow user to perform operation and to display another window in accordance with the operation; and combine Massing and Sugimoto’s to display hidden object as taught by LaBarca, to detect objects hidden behind a surface.

Claim 19 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 20.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, in view of LaBarca U.S. Patent Application 20170323480, and further in view of Noguchi U.S. Patent Application 20080159597.
Regarding claim 7, Massing as modified by Sugimoto and LaBarca discloses state of the contact motion is determined as the pre-contact state (Massing’s paragraph [0047]: FIG. 4, at processing block 408, the system determines whether the position of the object is still within the field of view. If the object is still within the field of view, then the system returns to processing block 402 to re-determine the location of the object as viewable within the field of view; paragraph [0075]: the system detects, via gaming eyewear, pre-specified gestures indicated by the player and stored in a player account; Sugimoto’s paragraph [0120]: the head-mounted display device 30 compares each of the stored patterns with the movement of the fingers 95 in the shot image (pattern matching), and specifies the type of the air operation). However, Massing as modified by Sugimoto and LaBarca fails to disclose increasing capturing resolution of the at least one capturing apparatus if the state is predetermined.
Noguchi discloses increasing capturing resolution of the at least one capturing apparatus if the state is predetermined (paragraph [0006]: increases the image capturing resolution when a motion having a predetermined value).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing, Sugimoto and LaBarca’s to increase resolution as taught by Noguchi, to provide a monitoring system effectively, easy inspection and reduce cost.

Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, in view of LaBarca U.S. Patent Application 20170323480, and further in view of Fan U.S. Patent Application 20170188081.
Regarding claim 9, Massing as modified by Sugimoto and LaBarca discloses the circuitry is further configured to detect a shape of the actual object including the contact position as the target area (Massing’s paragraph [0026]: The system can detect the characteristics of the community cards 105, or any other real-world object viewable via the gaming eyewear 130, by detecting at least one of (or a combination of) a specific marking, symbol, glyph, shape, color, texture, coded identifier, etc. belonging to the object; paragraph [0043]: The gaming eyewear 530 (or other device connected to the gaming eyewear 530) computes a transparent ("coordinate grid") 590 that divides the field of view into a discrete number of coordinates. In FIG. 5A, the system 500 determines that an upper left corner of player station 501 is at a first coordinate point 591 within the coordinate grid 590). However, Massing as modified by Sugimoto and LaBarca fails to disclose detecting a boundary of the actual object including the contact position as the target area.
Fan discloses detecting a boundary of the actual object including the contact position as the target area  (paragraph [0033]: The remote control includes (1) a viewing screen operative to detect one or more positions being touched on the viewing screen having a diagonal length between 40 mm to 600 mm, and (2) electronics configured to determine the boundary of a quadrilateral on the viewing screen having a shape thereof depending upon at least one of the location of the viewing screen and the surface orientation of the viewing screen).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing, Sugimoto and LaBarca’s to detect boundary as taught by Fan, to display same graphic content on multiple screens.

Regarding claim 12, Massing as modified by Sugimoto, LaBarca and Fan discloses the information processing apparatus according to claim 9, wherein the circuitry is further configured to detect the boundary of the actual object based on at least one of a shadow, a size, or a shape of the actual object (Massing’s paragraph [0026]: The system can detect the characteristics of the community cards 105, or any other real-world object viewable via the gaming eyewear 130, by detecting at least one of (or a combination of) a specific marking, symbol, glyph, shape, color, texture, coded identifier, etc. belonging to the object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing, Sugimoto and LaBarca’s to detect boundary as taught by Fan, to display same graphic content on multiple screens.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, in view of LaBarca U.S. Patent Application 20170323480, in view of Fan U.S. Patent Application 20170188081, and further in view of Ishii U.S. Patent Application 20100238280.
Regarding claim 10, Massing as modified by Sugimoto, LaBarca and Fan discloses detecting the boundary of the actual object (Massing’s paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras. For example, first cameras 132 face inward towards the player's eyes to track movement of the player's eyes; paragraph [0026]: The system can detect the characteristics of the community cards 105, or any other real-world object viewable via the gaming eyewear 130, by detecting at least one of (or a combination of) a specific marking, symbol, glyph, shape, color, texture, coded identifier, etc. belonging to the object). However, Massing as modified by Sugimoto, LaBarca and Fan fails to disclose detecting a line-of-sight direction of the user, and detecting the boundary of the actual object based on the line-of-sight direction of the user. 
Ishii discloses detecting a line-of-sight direction of the user, and detecting the boundary of the actual object based on the line-of-sight direction of the user (paragraph [0049]: a photographing unit suitably configured to photograph a hand on the manipulation unit, an image processing unit suitably configured to extract the shape of the hand from an image captured by the photographing unit… an HUD control unit suitably configured to control images projected onto the HUD unit, a line of sight detection unit configured to include a camera for detecting a driver's line of sight, and a line of sight region determination unit suitably configured to detect an image display unit on which a steady gaze was held based on the driver's line of sight detected by the line of sight detection unit through image processing; Ishii’s technique of detecting line-of-sight direction of the user can be combined with Massing, Sugimoto, LaBarca and Fan’s device, such that to detect object boundary based on the line-of-sight of the user).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing, Sugimoto, LaBarca and Fan’s to detect a line-of-sight as taught by Ishii, to allow a user to simply and rapidly select and manipulate devices.

Regarding claim 11, Massing as modified by Sugimoto, LaBarca, Fan and Ishii discloses the information processing apparatus according to claim 10, wherein the circuitry is further configured to: detect a gaze position based on the line-of-sight direction of the user; and detect the boundary of the actual object including the contact position and the gaze position as the target area (Ishii’s paragraph [0049]: a photographing unit suitably configured to photograph a hand on the manipulation unit, an image processing unit suitably configured to extract the shape of the hand from an image captured by the photographing unit… an HUD control unit suitably configured to control images projected onto the HUD unit, a line of sight detection unit configured to include a camera for detecting a driver's line of sight, and a line of sight region determination unit suitably configured to detect an image display unit on which a steady gaze was held based on the driver's line of sight detected by the line of sight detection unit through image processing; Massing’s paragraph [0025]: The gaming eyewear 130 can further includes multiple cameras. For example, first cameras 132 face inward towards the player's eyes to track movement of the player's eyes; Ishii’s technique of detecting line-of-sight direction of the user can be combined with Massing, Sugimoto, LaBarca and Fan’s device, such that to detect object boundary based on the line-of-sight of the user). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Massing, Sugimoto, LaBarca and Fan’s to detect a line-of-sight as taught by Ishii, to allow a user to simply and rapidly select and manipulate devices.

Response to Arguments

Applicant's arguments filed 10/19/2022, page 12 - 13, with respect to the rejection(s) of claim(s) 1, 19 and 20 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Massing U.S. Patent Application 20140121015 in view of Sugimoto U.S. Patent Application 20140232747, and further in view of LaBarca U.S. Patent Application 20170323480, as outlined above.

Applicant argues on page 12-13 that Massing and Sugimoto does not teach, suggest or render obvious at least, for example, the newly presented features of “determine a part of the actual object, in the virtual image, hidden by a shielding object... the part of the actual object in the displayed virtual image is superimposed with a part of a captured image of the plurality of captured images, and the part of the captured image corresponds to a part of the actual object hidden by the shielding object,” as recited in amended independent claim 1.

In reply, the rejection is based on Massing, Sugimoto and LaBarca combined. LaBarca discloses determining a part of the actual object, hidden by a shielding object; the part of the actual object in the displayed virtual image is superimposed with a part of a captured image of the plurality of captured images, and the part of the captured image corresponds to a part of the actual object hidden by the shielding object (paragraph [0078]: generating a composite image that superimposes images of hidden objects on images of the environment is performed at a later time based on the stored data and images. If enough data and/or images are collected about the environment, it is possible to use virtual-reality techniques to allow a viewer to experience a realistic view of the hidden objects in the environment that is entirely based on stored data; LaBarca’s technique of determining hidden object can be combined with Massing and Sugimoto’s device, such that to superimpose hidden object on captured images).

Applicant argues on page 14-15 about claim 10 and 11 that Examiner has failed to provide “articulated reasoning with some rationale underpinning to support the legal conclusion of obviousness” in the detailed manner described in KSR.

In reply, Ishii’s technique of detecting line-of-sight direction of the user can be combined with Massing, Sugimoto, LaBarca and Fan’s device, such that to detect object boundary based on the line-of-sight of the user, allow a user to simply and rapidly select and manipulate devices. Ishii teaches detecting and processing user/driver’s manipulation on device, Ishii and other references are pertinent art, and can be properly combined.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616